ON Petition to Rehear
In our former opinion, being reluctant to dismiss the case without providing for a hearing on the merits, we carefully analyzed each count of the declaration and undertook seriatim to point out the defects in each count. We then undertook to point out the fatal defect in the entire cause of action, which was that the pleader had undertaken to join the City of Knoxville and the operators of the parking lot and had alleged facts which conclusively, showed that the defendants were not joint tort-feasors. “A joint tort is essential to the maintenance of a joint action.” Swain v. Tenn. Copper Co., 11 Tenn. 430, 445, 78 S. W. 93, 96.
Under the allegations of the declaration the defendant City was not liable because the flushing of its streets was the performance of a governmental function. Conelly v. Nashville, 100 Tenn. 262, 266, 46 S. W. 565, and under the allegations of the declaration, the operators of the parking lot, who, it was charged, had left a hydrant running, and so caused an icy condition of the sidewalk, were *504not liable to third persons for a violation of the City ordinance in that regard. Herbin v. Smith, 168 Tenn. 112, 76 S. W. 2d 107.
Clearly, the act of leaving the hydrant running and the act of flushing the City streets were not concerted nor joint acts, but were entirely separable in time and agency. The petition to rehear contains absolutely nothing to excuse this clear misjoinder of parties, nor the attempt to charge in a single action, two defendants who are clearly not joint tort-feasors. There is, therefore, nothing in the petition to rehear, even if we admit its criticism as valid, which we do not, which would change the result reached. The fundamental defect in the declaration was the misjoinder and other matters aside, that of itself necessitated the dismissal of the action.
Petition to rehear denied.
All concur.